DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Response to Amendment
Applicant's submission filed on August 02, 2021 has been entered. Claims 1, 7 and 15 have been amended. No claim has been currently cancelled or newly added. As a result, claims 1-20 are now pending in this application.
Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “INTEGRATED IMAGE SEARCH SYSTEM BASED ON IMAGE SEARCH FEATURE” to further describe the invention to which the claims are directed. The objection has been withdrawn due to the arguments filed on August 02, 2021.
                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 have been considered by the examiner.

                                                   Response Arguments
Applicant’s arguments, see remark, filed August 02, 2021, with respect to the rejections of claims 1, 7 and 15 under the prior art rejections have been fully considered 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	Applicant’s argument, see pages 13-14, filed on 17 January, 2020, Applicant respectfully submits that the combination of references fails to teach or suggest the features “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to directly launch the image search feature of the content application from   a set of external applications, wherein the set of integrated custom actions is integrated with a set of native operation system actions of the native operation system, such that, the set of integrated custom actions comprising at least two integrated custom actions directly launch the image search feature from the set of external applications using corresponding entry points from the set of entry points; wherein entry points support 
	In response, examiner respectfully disagrees. Lenahan invloves an operating system of a mobile device which is configured to share information with other devices and services using native functionalities of the operating system.  An indication to share an image of an item is received.  A sharing user interface is presented that includes a plurality of services with which the image of the item is sharable. For the above feature,  Lenahan teaches for the limitation “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to directly launch the image search feature of the content application from   a set of external applications” which details web client 106 operating via a browser and a programmatic client 108 executing on respective mobile devices 110, 112, and one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128. Examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system.
Lenahan further teaches in paragraph [0046], which presents the share component 310 of the operating system 206 is activated to access the native selling platform, and the user selects the captured image such as selecting the icon and indicates a desire to share the captured image. Examiner correlates ‘selecting share 
In paragraph [0021] of Lenahan also teaches one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128, and paragraph [0038] further teaches the imaging engine 408 can also receive image data from a user as a search query and utilize the image data to identify an item depicted or described by the image data, wherein the imaging engine can use images or other digital content obtained from third party media hosting sites. Examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system, and the examiner notes that in order to launch an application such as the mobile browser, and to run that application as taught by Lenahan, some processing control must be given from the OS to the application.

Lenahan teaches integrated custom action such as selecting ort clicking on share icon which can be read as one action. However, on the other side Diamond’s invention involves manipulating multimedia object by using the clipboard to capture a multimedia object from a device through Internet in a selected database table in web applications. In column 3 lines 54-63 of Diamond teaches the clipboard 117 integrates multimedia data into Web and Java applications, and using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server.  URLs referencing such database-resident objects can be transferred between 

In response to Applicant's assertion for the dependent claims, in particular claim 3, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jon Lorenz et al (US Patented No. US 8392842 B1, hereinafter “Lorenz”) in view of David Lane Diamond et al. (U.S. Patent Pub. Application Number US 6591295 B1, hereinafter “Diamond”), and further in view of Michael George Lenahan et al. (U.S. Patent Pub. Application Number US 2016/0189316 A1, hereinafter “Lenahan”).

With respect to claim 1, Lorenz teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing integrated image searching (see Abstract, the searching method is running on a computer, and see col. 13, lines 26-46, component design, which discloses various implementation options for the application that also imply the possibility of integrating the functionality to the operating system), the method comprising: 
launching a content application on a mobile device (see col. 4 lines 32-41, image search is received by a digital content server which may have a digital content database that reside a natively on the digital content server, (for example, the application carrying out the method of Lorenz is launched in order to operate and the content is images), one or more devices include, a cell phone, a computer system, a television or monitor, a PDA, or a Smartphone), wherein the content application comprises an image search feature for searching for images (see col. 4, lines 11-13: Example system may include searching of images and col. 3 lines 13-17, image may be searched); 
generating, in the content application, an image search prompt interface, wherein image search prompt interface displays a prompt to execute an image search operation (see Fig. 7 and Fig. 8, quick search prompt, and col. 5 lines 35-54: the ‘GUI (i.e. interface)’ serves as the image search prompt interface since it receives the user's commands to search for the image via the quick search prompt); 
receiving, in the content application, an indication via the image search prompt interface to execute the image search operation (see col 3 lines 14-16, a search may be conducted using the selection input such that the potion of the image may be searched for in a native database); 
executing the image search operation to identify image search results (see col. 2 lines 57-58, searching and retrieval of image, and col. 3, lines 13-16: a search may be conducted using the selection input) based on an image corresponding to the image identifier, wherein the image search operation is executed based on an image store (see Fig 1 and col. 4 lines 23-24, digital content database (i.e. image store)) for a plurality of products associated with a content platform of the content application (see col. 4 lines 32-37, receive image search by a digital content server that may have a digital content database resides natively on the digital content server, for example, images in the image stores are interpreted as ‘the products’ and ‘a content server component’ interpreted as ‘content platform’ (for example, the association of images such as ‘products’ to the platform is implied since the servers and the application are all parts of the same system, therefore they work with associated data)); and 
causing display of an image search results page comprising the image search results based on the image (see col. 6 lines 26-27, displaying images as part of the image search results, and col. 6 lines 60-62, image search result that includes at least the image, that displayed as part of an image array within the GUI).  
However, Lorenz does not explicitly show “automatically detecting an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is an integrated custom action that defines an entry point that is configured to transfer processing control to the image search feature, wherein the copy share URL action is a first integrated custom action of at least two integrated custom actions of the set of integrated custom actions”.
However, Diamond teaches “automatically detecting an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is an integrated custom action that defines an entry point that is configured to transfer processing control to the image search feature (see col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods, and col. 3 lines 54-67 to col. 4 lines 1-2, teaches the clipboard 117 integrates multimedia data such as image, audio, and video data objects into Web and Java applications, and using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database), wherein the copy share URL action is a first integrated custom action of at least two integrated custom actions of the set of integrated custom actions (see col. 12 lines 22-32, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional ‘"copy and paste" and "drag-and-drop" methods (i.e. two integrated custom actions)’), in response to transfer of control directly to the image search feature of the content application via an entry point associated with the copy share URL action (see col. 3 lines 54-63, the clipboard 117 integrates multimedia data into Web and Java applications, and using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server.  URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system).


However, Diamond teaches the set of integrated custom actions comprising at least two integrated custom actions directly launch in col. 3 lines 54-63, the clipboard 117 integrates multimedia data into Web and Java applications, and using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server.  URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system.
However, Lorenz and Diamond do not explicitly teach “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to directly launch the image search feature of the content application from a set of external applications, wherein the set of 
However, Lenahan teaches “wherein the content application is integrated with a native operating system to generate a set integrated custom actions that define a set of entry points to directly launch the image search feature of the content application from a set of external applications (see Para [0015], an operating system of a mobile device is configured to share information with other devices and services using native functionalities of the operating system.  An indication to share an image of an item is received.  A sharing user interface is presented that includes a plurality of services with which the image of the item is sharable, and Para [0017] further teaches web client 106 operating via a browser and a programmatic client 108 executing on respective mobile devices 110, 112, and Para [0021] teaches one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128. (examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system)), 
the share component 310 of the operating system 206 is activated to access the native selling platform, and the user selects the captured image (e.g., selecting the icon 504) and indicates a desire to share the captured image.  For example, the captured image may be shared by selecting a share icon 506 as shown in FIG. 5C.), 
wherein entry points support automatically launching the image search feature of the content application from the set of external applications by transferring processing control from the native operating system to the image search feature to cause execution of an image search operation associated with the image search feature (see Para [0021] teaches one or more client may also be associated with one or more applications executing on the mobile device 110, such as a mobile application or operating system designed for interacting with the networked system 102 or with a social network platform hosted by a third party server 128. (examiner notes that where the action causes the mobile operating system to launch a mobile browser of the mobile operating system, and the examiner notes that in order to launch an application such as the mobile browser, and to run that application as taught by Lenahan, some processing control must be given from the OS to the application.). See also Para [0038], the imaging engine 408 can also receive image data from a user as a search query and utilize the image data (e.g., metadata) to identify an item depicted or described by the image data, wherein the imaging engine can use images or other digital content obtained from third party media hosting sites)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lorenz’s system for manipulation of images with the teachings of Diamond’s method for storing, retrieving and manipulating multimedia data objects to include the teachings of Lenahan’s method for providing a native selling platform by a computing device to provide integrated image searching.  Lorenz, Diamond and Lenahan are in the same field of invention because all of them teach image searching and manipulation. Motivation to do so would have been obvious to one of ordinary skill in the art in order to enable integrating the native selling platform into an operating system on a mobile device, and utilizing functionalities of the operating system to facilitate exchange of data, while provisioning notifications without a user having to activate and run a separate application as taught by Lenahan.

As per claim 7, in addition to rejection of claim 1, Lorenz further discloses “An integrated image search system, the system comprising: one or more processors (see col. 14 lines 52-53 computer system 2400 includes a processor 2402); and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to: (see col. 14 lines 63-67 to col. 15 lines 1-4, the software instructions 2421 may also reside, completely or at least partially, within the main memory 2401 and/or within the processor 2402 during execution thereof by the computer system 2400, the main memory 2401 and the processor 2402 also constituting machine-readable media).
Claim 15 is substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Lorenz and Diamond and Lenahan combine teaches the native operating system is a mobile operating system having a plurality of application programming interfaces (APIs) (see Lorenz: col. 13 lines 24-46, software components are linked to other components via various Application Programming Interfaces (APIs), component design, which discloses various implementation options for the application that also imply the possibility of integrating the functionality to the operating system), wherein the APIs are used to build integrated custom actions that are entry points to the image search feature of the content application, wherein the content application is programmed to access the clipboard manager storing the image identifier (see Diamond: col. 3 lines 54-57, The clipboard 117 integrates multimedia data into Web and Java applications.  Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server).
Claim 8 is substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, Lorenz and Diamond and Lenahan combine teaches the image identifier is received based on: receiving, at an external application, an indication to launch a native operating system copy share URL action interface (see Diamond: col. 3 lines 57-63, the URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste"); 
the user may then drag a reference to the image (its URL) from the clipboard and drop it into an standard HTML editing tool, which supports the passing of URLs in a compatible clipboard format.  The resulting HTML Web page seen which specifies the stored image by means of an HTML &lt;img&gt; tag holding the URL provided by the clipboard which designates a persistently stored copy of the image in the database); and 
receiving an indication to copy share a URL associated with an image in the external application, wherein the URL is stored in association with the clipboard manager (see Diamond:  col. 2 lines 24-29, the clipboard program provides a graphical user interface which may be used to easily URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste").  
Claim 16 is substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Lorenz and Diamond and Lenahan combine teaches the image search prompt interface is generated at the content application without user intervention, the image prompt interface comprises a thumbnail representation of an image associated with the image identifier and a selectable option to not execute the image search operation (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 5, Lorenz teaches upon receiving the indication via the image search prompt interface to execute the image search operation, the method further comprises generating a graphic edit tool interface of the content application that displays a prompt to crop the image within the content application (see col. 4 lines 6-7, edit multimedia objects with an editing application and reload the updated object into the database).  
Claim 19 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Lorenz and Diamond and Lenahan combine teaches the image search results page is displayed in combination with a link that operates as an entry point to an external application, wherein the link comprises a thumbnail representation of the image (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 9, Lorenz and Diamond and Lenahan combine the set of integrated custom actions that define the entry points include each the following:  Page 28 of 33Nonprovisional Patent ApplicationIP-P3339US1 /EBAY.280882a share image action of the native operating system that allows sharing an image to execute the image search (see Diamond: col. 12 lines 22-32, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods);  
a share URL action of the native operating system that allows sharing a URL to execute the image search (see Diamond: col. 12 lines 22-32, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page); 
a copy share URL action of the native operating system, wherein a clipboard manager is queried to identify image identifiers to execute the image search (see Diamond: col. 3 lines 54-60, URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste"); and 
a drag and drop action of the native operating system that is used identify an image dragged and dropped to execute the image search (see Diamond: col. 4 lines 27-33,  the clipboard 117 lists the image in a list of objects and displays the image in a display area.  The user may then drag a reference to the image (its URL) from the clipboard 117 and drop it into a standard HTML editing tool).  
Regarding claim 10, Lorenz and Diamond and Lenahan combine teaches the share URL action operates with an extract thumbnail service to extract at least a thumbnail representation of the image based on a URL identified from the share URL when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 11, Lorenz and Diamond and Lenahan combine teaches content application is further automatically detect an image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on the copy share URL action of the native operating system of the mobile device (see Diamond: Col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods); 
generate an image search prompt interface, wherein image search prompt interface prompts the user to execute an image search operation, wherein the image search prompt interface is generated at the content application without user intervention, the image prompt interface comprises a thumbnail representation of an image associated with the image identifier and a selectable option to not execute the image search operation (see Lorenz: Fig. 7 and Fig. 8, quick search prompt, and col. 5 lines 35-54: the ‘GUI (i.e. interface)’ serves as the image search prompt interface since it receives the user's commands to search for the image via the quick search prompt);  
Page 29 of 33Nonprovisional Patent ApplicationIP-P3339US1 /EBAY.280882receive an indication via the image search prompt interface to execute the image search operation (see Lorenz: col 3 lines 14-16, a search may be conducted using the selection input such that the potion of the image may be searched for in a native database); and 
generate a graphic edit tool interface of the content application that displays a prompt to crop the image corresponding to the image identifier within the content application (see Lorenz: col. 5 lines 35-54, screen object or widget 404 that allow for the increasing of the size of the image 401 displayed within the sub-frame 403).  
Regarding claim 12, Lorenz teaches receive the image or image identifier from the content application (see col. 9 lines 2-11, an operation is executed that retrieves this image from a digital content database); 
identify the image search results from the image store for the plurality of products associated with the content platform (see col. 9 lines 2-11, an operation is executed that conducts a lookup in a database, such as the digital content database of the image identified within the image search); and 
communicate the image search results to the content application (see col. 9 lines 10-16, receives the image search result, and transmits the image search results, for example, using identifier to identify and transfer information between two entities).  
Claim 20 is substantially similar to claim 12, and therefore likewise rejected.
Regarding claim 13, Lorenz teaches cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of the content application (see col.  6 lines 53-56, receive image data that identifies a characteristic of a portion of a first image, the first image displayed as part of a GUI); and 
cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of an external application (see col. 6 lines 26-27, displaying images as part of the image search results, and col. 6 lines 60-62, image search result that includes at least the image, that displayed as part of an image array within the GUI).  
Regarding claim 14, Lorenz and Diamond and Lenahan combine teaches the image search results page is displayed in combination with a link that operates as an entry point to an external application, wherein the link comprises a thumbnail representation of the image (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns), wherein the thumbnail representation of the image is displayed in an image search input bar (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).  
Regarding claim 17, Lorenz teaches the integrated custom action is a share image action of the native operating system that allows sharing the image identifier as an image to execute the image search (see col. 2, lines 57-65, the characteristics of the image serve as the image identifier).  
Regarding claim 18, Lorenz and Diamond and Lenahan combine teaches the integrated custom action is a share URL action of the native operating system that allows sharing a URL to execute the image search (see col. 2 lines 22-37, the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL (i.e. image identifier) which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods, and col. 3 lines 54-67 to col. 4 lines 1-2, teaches the clipboard 117 integrates multimedia data such as image, audio, and video data objects into Web and Java applications, and using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database), wherein the share URL action operates with an extract thumbnail service to extract at least a thumbnail image that represents the image based on a URL identified from the share URL action (see Diamond: col. 8 lines 32-37, when a multimedia object is stored in a table, certain attributes of the object may need to be set.  Enter the name for the new Set Attribute procedure.  If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns).

                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sogani; Shravan et al. discloses US 10296641 B2 techniques for efficient access of software application functionality in search.
Devine, Carol Y. et al. discloses US 2005/0172018 A1 Integrated customer interface system for communications network management.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162